    Case 2:21-mc-00043-DMG-MRW Document 23 Filed 03/29/21 Page 1 of 1 Page ID #:243




                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER:

UNITED STATES OF AMERICA,
                                                                               Misc. 21-43 DMG (MRW)
                                 PLAINTIFF(s) / PETITIONER(s)
                            v.
 SPACE EXPLORATION
 TECHNOLOGIES CORP., d/b/a/ SPACEX,                                      NOTICE OF FILING OF
                                                                      MAGISTRATE JUDGE’S REPORT
                           DEFENDANT(s) / RESPONDENT(s)                 AND RECOMMENDATION



TO:      All Parties of Record


       You are hereby notified that the Magistrate Judge's Report and Recommendation has been filed on
March 29, 2021                     .

        Any party having Objections to the Report and Recommendation and/or order shall, not later than
April 12, 2021                         , file and serve a written statement of Objections with points and authorities
in support thereof before the Honorable           Michael R. Wilner                    , U.S. Magistrate Judge. A party
may respond to another party’s Objections within 14 days after being served with a copy of the Objections.

       Failure to object within the time limit specified shall be deemed a consent to any proposed findings of fact.
Upon receipt of Objections and any Response thereto, or upon expiration of the time for filing Objections or a
Response, the case will be submitted to the District Judge for disposition. Following entry of Judgment and/or
Order, all motions or other matters in the case will be considered and determined by the District Judge.

       The Report and Recommendation of a Magistrate Judge is not a Final Appealable Order. A Notice of
Appeal pursuant to Federal Rules of Appellate Procedure 4(a)(1) should not be filed until entry of a Judgment
and/or Order by the District Judge.

                                                         CLERK, UNITED STATES DISTRICT COURT


Dated: March 29, 2021                                    By: Veronica Piper

M-51A (12/09)           NOTICE OF FILING OF MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
